DETAILED ACTION
αunder the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/3/2022.  Claims 1-7 are now pending.  

Allowable Subject Matter

3.	Claims 1-7 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Amou et al. (US Patent 8,227,361) and Kitai et al. (US 2015/0218326).
Amou et al. disclose a prepreg comprising a quartz glass cloth and 50 to 80% by weight of a thermosetting resin such as OPE2St (styrene groups terminated polyphenylene ether), wherein the laminate has relative permittivity of 3.1 and dielectric loss tangent of 0.0009 or 0.0014 (claims 1-3, Tables 4 and 5, col. 13, lines 44-46).  
Kitai et al. disclose a prepreg by impregnating a polyphenylene ether resin composition (modified polyphenylene ether in an amount of 30 to 95 mass%, and curing agent) into a fibrous base material (such as glass cloth), wherein the modified polyphenylene ether having on molecular ends of groups represented by formula (1)

    PNG
    media_image1.png
    80
    167
    media_image1.png
    Greyscale
, resulting a dielectric constant of 3.4 to 3.7 and a loss tangent of 0.007 to 0.01 (claims 1, 9, 14, [0071], [0081], Table 2).  
Thus, Amou et al. and Kitai et al. do not teach or fairly suggest the claimed prepreg comprising a resin composition or a semi-cured product of the resin composition, and a glass cloth, wherein the resin composition contains a modified polyphenylene ether compound terminally modified with a substituent having an unsaturated carbon-carbon double bond, and a crosslinkable curing agent having an unsaturated carbon-carbon double bond in a molecule, a content of the modified polyphenylene ether compound is from 40% by mass to 90% by mass with respect to a total mass of the modified polyphenylene ether compound and the crosslinkable curing agent, air permeability of the glass cloth is 200 cm3/cm2/sec or less, a cured product of the resin composition has a relative permittivity of 2.6 to 3.8, the glass cloth has a relative permittivity of 4.7 or less and a dielectric loss tangent of 0.0033 or less, and a cured product of the prepreg has a relative permittivity of 2.7 to 3.8 and a dielectric loss tangent of 0.002 or less.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762